Appeal Dismissed and Memorandum Opinion filed December 5, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00752-CR

                       ANA MARIA MEDINA, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 230th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1533756

                  MEMORANDUM                       OPINION

      The trial court convicted appellant, Ana Maria Medina, in July 2017, of the
third-degree felony offense of injury to an elderly individual. This court affirmed her
conviction on October 9, 2018. See Medina v. State, No. 14-17-00638-CR, 2018 WL
4869504 (Tex. App.—Houston [14th Dist.] Oct. 9, 2018, no pet.) (not designated for
publication).

      Since our opinion was issued, appellant has filed multiple notices of appeal
from the same conviction.1 We have dismissed each of those appeals because no
authority grants this court jurisdiction over a second direct appeal from a conviction
after we have affirmed that conviction. See Medina v. State, No. 14-18-01109-CR,
2019 WL 190900 (Tex. App.—Houston [14th Dist.] Jan. 15, 2019, no pet.) (mem.
op.) (per curiam) (not designated for publication); Medina v. State, No. 14-19-
00332-CR, 2019 WL 2063079 (Tex. App.—Houston [14th Dist.] May 9, 2019, no
pet.) (mem. op.) (per curiam) (not designated for publication).

       Appellant has filed two more notices of appeal, the first on May 13, 2019, and
the second on September 23, 2019. Both notices were docketed into this appeal. We
dismiss this appeal for the same reason we dismissed the other appeals cited above.

       We DISMISS this appeal.

                                      PER CURIAM

Panel consists Chief Justice Frost and Justices Christopher and Bourliot.

Do Not Publish – Tex. R. App. P. 47.2(b)




       1
        The notices of appeal were filed December 18, 2018, January 16, 2019, February 5, 2019,
and April 12, 2019.

                                              2